DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The specification does not appear to support “a given indicator of a plurality of indicators of a hash signature, each indicator of the hash signature corresponding to one of a plurality of data structures, each data structure comprising mappings of hash signatures to physical addresses”. Page 25 does mention a hash digest metadata table that maps a hash digest to information including the physical page, which is similar to the data structure as claimed. However there is no mention of hash signatures (or hash digests) that contain a plurality of indicators, where the indicators correspond to a hash digest metadata table (or any other table). Page 39-40 mention subsets of bytes in a hash signature corresponding to a bucket option, but the bucket options do not appear to correspond to a map of hash signatures to physical addresses. The disclosures of parent applications do not appear to have support these limitations either.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimmel et al (U.S. PGPub No. 2015/0205727).

Claim 1
Kimmel (2015/0205727) teaches:
A method comprising: obtaining a hash handle comprising a portion that identifies a given indicator of a plurality of indicators of a hash signature, P. 0060 and FIG. 8A the hash value 650 is organized into different fields (portions) including an 8-bit hash table selector 804 (given indicator) and two 16-bit fields storing key values K1 808 and K2 806, which used as indexes into groups of slots in the selected hash table (other indicators)
each indicator of the hash signature corresponding to one of a plurality of data structures, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n (note: the claim is being interpreted as all the indicators in a hash signature corresponding to a single data structure)
each data structure comprising mappings of hash signatures to physical addresses on at least one storage device of a storage system; P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0061 extra key bits 802 are from the hash value 650 (note: the claim does not specify if the entire hash signature is stored in a data structure, it is a common technique to only necessary portions of a value in a size-constrained structure such as a hash table, see Kimmel 0068 “it is only necessary to store 3 bytes or 24 bits of hash value 650 (i.e., K1 or K2, plus the extra key bits 802) in the slot 830 a,b of the hash table in order to reconstruct the hash value”)
selecting the given indicator based at least in part on the portion of the hash handle; P. 0060 and FIG. 8A the 8-bit field (portion) stores the hash table selector 804 (indicator)
identifying a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; and P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806 
obtaining data from the one or more of the physical addresses based at least in part on the identified mapping; P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data
wherein the method is implemented by a processing device comprising a processor coupled to a memory. P. 0021 and FIG. 2 each storage system 200 includes a CPU 210 coupled to memory 220

Claim 6
Kimmel (2015/0205727) teaches:
The method of claim 1 wherein identifying the mapping between the hash signature and the one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator comprises identifying an entry in the data structure corresponding to the hash signature, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n; P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806
the entry comprising the mapping between the hash signature and the one or more of the physical addresses, and identifying the mapping based at least in part on the identified entry. P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802 (portion of hash signature); P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data

Claim 8
Kimmel (2015/0205727) teaches:
An apparatus comprising: a processing device comprising a processor coupled to memory, the processing device being configured: P. 0021 and FIG. 2 each storage system 200 includes a CPU 210 coupled to memory 220
to obtain a hash handle comprising a portion that identifies a given indicator of a plurality of indicators of a hash signature, P. 0060 and FIG. 8A the hash value 650 is organized into different fields (portions) including an 8-bit hash table selector 804 (given indicator) and two 16-bit fields storing key values K1 808 and K2 806, which used as indexes into groups of slots in the selected hash table (other indicators)
each indicator of the hash signature corresponding to one of a plurality of data structures, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n (note: the claim is being interpreted as all the indicators in a hash signature corresponding to a single data structure)
each data structure comprising mappings of hash signatures to physical addresses on at least one storage device of a storage system; P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0061 extra key bits 802 are from the hash value 650 (note: the claim does not specify if the entire hash signature is stored in a data structure, it is a common technique to only necessary portions of a value in a size-constrained structure such as a hash table, see Kimmel 0068 “it is only necessary to store 3 bytes or 24 bits of hash value 650 (i.e., K1 or K2, plus the extra key bits 802) in the slot 830 a,b of the hash table in order to reconstruct the hash value”)
to select the given indicator based at least in part on the portion of the hash handle; P. 0060 and FIG. 8A the 8-bit field (portion) stores the hash table selector 804 (indicator)
to identify a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806 
and to obtain data from the one or more of the physical addresses based at least in part on the identified mapping. P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data

Claim 13
Kimmel (2015/0205727) teaches:
The apparatus of claim 8 wherein identifying the mapping between the hash signature and the one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator comprises identifying an entry in the data structure corresponding to the hash signature, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n; P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806
the entry comprising the mapping between the hash signature and the one or more of the physical addresses, and identifying the mapping based at least in part on the identified entry. P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802 (portion of hash signature); P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data

Claim 15
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a processing device comprising a processor coupled to memory, causes the processing device: P. 0021-22 and FIG. 2 each storage system 200 includes a CPU 210 coupled to memory 220, memory may store software programs associated with the embodiments described herein
to obtain a hash handle comprising a portion that identifies a given indicator of a plurality of indicators of a hash signature, P. 0060 and FIG. 8A the hash value 650 is organized into different fields (portions) including an 8-bit hash table selector 804 (given indicator) and two 16-bit fields storing key values K1 808 and K2 806, which used as indexes into groups of slots in the selected hash table (other indicators)
each indicator of the hash signature corresponding to one of a plurality of data structures, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n (note: the claim is being interpreted as all the indicators in a hash signature corresponding to a single data structure)
each data structure comprising mappings of hash signatures to physical addresses on at least one storage device of a storage system; P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0061 extra key bits 802 are from the hash value 650 (note: the claim does not specify if the entire hash signature is stored in a data structure, it is a common technique to only 
to select the given indicator based at least in part on the portion of the hash handle; P. 0060 and FIG. 8A the 8-bit field (portion) stores the hash table selector 804 (indicator)
to identify a mapping between the hash signature and one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator; P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806 
and to obtain data from the one or more of the physical addresses based at least in part on the identified mapping. P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802; P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data

Claim 20
Kimmel (2015/0205727) teaches:
The computer program product of claim 15 wherein identifying the mapping between the hash signature and the one or more of the physical addresses based at least in part on the data structure that corresponds to the given indicator comprises identifying an entry in the data structure corresponding to the hash signature, P. 0060 and FIG. 8A the 48-bit hash value 650, includes a 8-bit hash table selector (indicator) used as an index to select one of hash tables 850 a-n; P. 0063 and FIG. 8A once a hash table 850 is selected, K1 808 or K2 806 is used as an index 820 for the hash table entry 840; P. 0065 the slots 830 in entry 840 are searched for a slot 830 with matching extra key bits 802 (portion of hash signature) and either K1 808 or K2 806
the entry comprising the mapping between the hash signature and the one or more of the physical addresses, and identifying the mapping based at least in part on the identified entry. P. 0061 and FIG. 8B each slot 830 in a hash table includes a location 530 on SSD (analogous to a physical address) and extra key bits 802 (portion of hash signature); P. 0045 and FIG. 8B the SSD location 530 mapped to extent key 810 (i.e. hash value 650) is accessed to retrieve data

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teotia et al (U.S. PGPub No. 2018/0341596) which teaches obtaining a bucket number from a hash value, each bucket corresponding to a hash table, each hash table entry including an on-disk block address
Peer et al. (U.S. Patent No. 10,204,046) teaches taking a 64-bit content hash into smaller hash values, which correspond to a hash bucket address
Georgiev et al (U.S. PGPub No. 2015/0370495) which teaches a portion of a hash value mapping to a hash table

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133